The plaintiff states in his complaint: That he is a creditor of the Erie Railway Company, hereinafter mentioned, and the owner and holder of a past due claim for money, against and legally payable by said company; that he is the owner of several $1,000 bonds, duly made and issued by said company, and known as 61 Buffalo branch of the Erie Railway Company bonds,” of which large numbers are outstanding in the hands of numerous holders; and is also the owner of several bonds, duly made and issued by said .company, known as its ‘‘ Sterling Bonds,” of which bonds there are thus made and issued and outstanding in the hands of very numerous holders, about ten thousand in number, of the par value of about $5,000,000 in all, said sterling bonds being of the denomination of $500, (or ¿£100 sterling each). And said sterling bonds are especially imperilled, and the payment of interest on the same is made precarious by reason of the wrongful acts hereinafter mentioned; and is also the owner of several bonds hereinafter mentioned as fifth mortgage bonds, of which about one thousand are outstanding, of the denomination of $1,000 each, in the hands of numerous holders, and said bonds have their market value greatly impaired, and the future payment of interest thereon made uncertain by reason of said wrongful acts; and is also the owner of several shares Of the “ preferred” capital stock of *195said company, entitled to be standing in his name on the books of said company, and of the right to receive dividends thereon, of which entire stock, hereinafter referred to, there are numerous certificates for portions thereof outstanding in the hands of a very great number of owners and holders, and the past payment of dividends on said stock has been defeated, and the future earnings and payment of dividends on the same have been made, and are now, doubt ful, and the value of which has been impaired, by reason of said wrongful acts; and is also the owner of several shares of the common capital stock of said company, so in like manner entitled to be standing in his name, oí which stock there are also very numerous owners and holders, and the value of which has been greatly reduced, and the payment of dividends upon which has been made, for a long time at least, almost hopeless by said wrongful acts; and there are numerous other floating creditors of said company, most of whose claims are made less valuable by said acts, and the plaintiff brings this suit on his own behalf and on behalf of all others of the said stockholders and bondholders (so. far as said stockholders are entitled to be heard herein), and on behalf of all creditors of said company who shall join in and become parties to this action, and contribute to the expense thereof.
And for a cause of action against the defendants, the plaintiff on information and belief, further states the several grounds of action at large, comprising about 340 folios.
Upon which complaint, and the affidavits of Ossian D. Ashley, Charles W. Douglass, Jackson S. Schultz, and the plaintiff, Joseph H. Eamsey, together with a letter of A. S. Diven, the three following orders were granted, on the same day—ex j>arte¡ to wit.:
At a special term of the supreme court of the state of New York, held at the village of Delhi, in the county of Delaware, on the 23d day of November, 1869:
Present,—Hon. William Murray, Jr., Justice.